 Case 2:19-cv-00254-RJJ-MV ECF No. 17, PageID.79 Filed 03/30/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


KRISTA JONES,

               Plaintiff,
                                                           CASE NO. 2:19-CV-254
v.
                                                           HON. ROBERT J. JONKER
INTERLAKE STEAMSHIP COMPANY and
MARINE ENGINEERS BENEFICIAL
ASSOCIATION DISTRICT #1-PCD,

               Defendant.
                                          /


                                              ORDER

        Pursuant to the Consent Motion to Voluntarily Dismiss filed March 27, 2020 (ECF No. 16),

this matter is hereby DISMISSED WITHOUT PREJUDICE.

        IT IS SO ORDERED.



Date:    March 30, 2020                       /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
